DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 11/03/2021.
2.	The instant application is a national stage entry of PCT/US2018/017492, International Filing Date: 02/08/2018, claims priority from provisional applications 62459303, filed 02/15/2017, 62459267, filed 02/15/2017, 62460083, filed 02/16/2017, 
62460052, filed 02/16/2017, now abandoned, 62456904, filed 02/09/2017, 62457075, filed 02/09/2017 and 62457084, filed 02/09/2017.
3.	The examiner for the prosecution of instant application has been changed. Please address all future correspondence to Examiner Bhat, AU 1634.

Election/Restrictions
3.	Applicant's election with traverse of Group I invention of claims 1, 6, 8, 9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 in the reply filed on 11/3/21 is acknowledged.  The traversal is on the grounds that “Group 2 (claims 2, 23-24, 27, 35-37, 39, 86-95 now directed to the device of claim 1 including further limitations thereon) and Group 3 (claim 3, e.g., the claim directed to an apparatus including the device of Group 1).  
	This is not found persuasive because as discussed in the lack of unity of invention the device of Group I invention is not a special technical feature as it does not make a contribution over the prior art of Chou (US 2016/0033496) and Majda  (2007/0231796). Also during the prosecution of the parent PCT application the 
	Therefore the arguments based on the “there is no undue burden for examining groups 1, 2 and 3 together” (Remarks, pg. 15) are moot because as discussed above the device of claim 1 of Group I invention is not a special technical feature as it does not make a contribution over the prior art.
	Furthermore, the examiner will rejoin the withdrawn claims of Groups 2-4 inventions comprising the allowable subject matter of Group I invention at the time of the allowance.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 2-5, 7, 10-11, 19, 23-24, 27, 35-37, 39-45, 47-50, 52 and 86-95 are   withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV inventions there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/21.
	It is noted that during the lack of unity of invention the previous examiner did not include claims 39 and 50, which is dependent from claim 5 in Group IV, which was a minor oversight on the part of the previous examiner.
5.	Claims 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are under prosecution. 
	Claims 1, 12-16, 22 and 62 are amended. The amendments do not introduce the new matter.

Species election
6.	Applicant’s election of protein as target analyte, spacer characteristics of pillar shape, sample thickness of being layer of uniform thickness and signal being “local intensity” or spectrum or “Raman signatures” have been acknowledged by the examiner.

Note to the Applicant
7.	As discussed above in section 3, the arguments regarding the lack of unity of invention are not being persuasive, the examiner has withdrawn claims 2-5, 7, 10-11, 19, 23-24, 27, 35-37, 39-45, 47-50, 52 and 86-95.
	For compact prosecution, in view of withdrawn claims as listed above, claim status of following claims are corrected by the examiner.
	Claims 2-5, 7, 10-11, 19, 23-24, 27, 35-37, 39-45, 47-50, 52 and 86-95 (Withdrawn, currently amended).

Claim Objections
8.	Claims 1, 25 and 26 is objected to because of the following informalities:  
	Claim 1 is objected over the recitation of “a sample” in line 5 because said recitation does not provide proper support for the recitation of “a sample” in line 1.  Applicant is suggested use the recitation of “the sample” in line 5 to overcome said objection.
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is indefinite for the recitation of “D2PA” because it is an acronym, the meaning of which may change over time. It is suggested that claim be amended to define the terms related to the acronym.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are rejected under 35 U.S.C. 103 as being unpatentable over Ermantraut et al (US 2012/0321518 published Dec. 20, 2012, cited in the IDS of 8/8/19) in view of Chou et al (WO 2014/144133 published Sep. 18, 2014, cited in the IDS of 8/8/19).
	Claim interpretation: Instant claims recited with alternate claim language “or’ and “and/or” has been interpreted as to require single limitation.
eMPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
Ermantraut and Chou teach a device for detection of analytes and therefore analogous arts. The teachings of Chou are specifically applied for the limitation of a surface amplification layer that amplifies a to-be sensed signal only within a small distance from the surface of the sensing amplification layer, which has the advantage of (i) high sensitivity (i.e. better limit of detection), (ii) order of magnitude shorter in total reading time, (iii) use of less sensitive or expensive reader for a given detection performance, and (iv) linear amplification and higher dynamic range.
	Regarding instant claim 1, Ermantraut teaches a device for qualitative or quantitative detection of analytes, comprising: a first surface, a second surface, a porous matrix, and capture molecules, wherein the first and second surfaces are movable relative to each other into different configurations, and have, on its respective surface, a surface area for contacting target molecules, the porous matrix is located in 
			
    PNG
    media_image1.png
    492
    583
    media_image1.png
    Greyscale

	Ermantraut also teaches that detection of the analytes is performed using FRET or BRET so that a fluorescence signal only occurs, if the target molecules have bound to the capture molecules and formed captured analyte-detectable label complexes (see paragraphs 0023 and 0139) and in addition, Ermantraut teaches that the detection of 
	Ermantraut does not specifically teach a surface amplification layer, which is taught by Chou, who is in the same field of endeavor, teaches a plate (200) comprises a substrate (202) with one surface covered by a sensing amplification layer (201) that amplifies a to-be-sensed signal generated only within a small distance from the surface of the sensing amplification layer (201), wherein capture agents (203) are immobilized on the sensing amplification layer (201), wherein the signal as an optical signal directly comes from the analyte or a label attached to the analyte (Fig. 2, page 13, lines 1-5;page 23, lines 8-10). Chou also teaches that sensing amplification layer, which has the advantage of (i) high sensitivity (i.e. better limit of detection), (ii) order of magnitude shorter in total reading time, (iii) use of less sensitive or expensive reader for a given detection performance, and (iv) linear amplification and higher dynamic range (pg. 2, last paragraph), thus providing motivation to substitute better surface amplification layer component of Chou in place of porous layer comprising the capture reagent of Ermantraut. An artisan would be motivated to do so for increasing the dynamic range and sensitivity of target analyte detection.
	The artisan would recognize that while substituting surface amplification layer of Chou in the device of Ermantraut some routine optimization may be needed, which is within the skills of one having ordinary skill in the art, especially when Chou provides instructions to include amplification layer. The artisan would be motivated to do so for increasing the dynamic range and sensitivity of target analyte detection.

	The teachings of Ermantraut in view of Chou for the following dependent claims are discussed below.
	Regarding claims 6, 8 and 9, Ermantraut in view of Chou teaches a high-resolution spectrometer combined with a confocal microscope setup to record spatial distribution of bioassay signal SERS spectra (Chou, pg. 28 paragraphs 2-5), which can be used for the intended use of detecting labels.
	Regarding claims 12-18, Ermantraut in view of Chou teaches surface amplification layer comprises a layer of metallic material, continuous metallic film, dielectric material, plasmonic hot spot (Chou, Figs. 8 and 12 and pg. 20, Metallic material section).
	Regarding claims 20-22, Ermantraut in view of Chou teaches antibody, polynucleotide and flexible plate (Chou, pg. 8, pg. 11, paragraph 3, pg. 14, and Substrates section).

	Regarding claims 28-30, Ermantraut in view of Chou teaches the capture agent is nucleic acid or antibody i.e. protein (Ermantraut paragraph 0124). 
	Regarding claims 31-34 and 46, Ermantraut in view of Chou teaches detection agent comprises the label, wherein the capture agent and detection agent both bind to the target analyte to form a sandwich that comprises the label (Chou Figs. 3 and 4). The artisan would recognize that the limitation of claim 31 requiring the sample contact area of the second plate has a reagent storage site, and the storage site is approximately above a binding site on the first plate in the closed configuration is obvious improvement to store the reagent in the vicinity of the second plate or first plate for conducting the assay. 
	Regarding claim 38, Ermantraut in view of Chou teaches that amplification layer comprises a layer of metallic material and a dielectric material on top of the metallic material layer, wherein the capture agent is on the dielectric material (Chou, pg. 6).
	Regarding claim 51, Ermantraut in view of Chou teaches that the target analyte is a protein (paragraph 0095).
	Regarding claims 53-58, Ermantraut in view of Chou teaches their limitations (Chou Fig. 13 and claims 26-32).
	Regarding claims 59-63 and 82-85, the artisan would recognize that the limitations of said claims are dependent on inter space distance, which is taught by 
	Regarding claims 64-81, Ermantraut in view of Chou teaches that the analyte is protein and the sample is body fluids such as whole blood, plasma, serum, urine, sputum, salvia or cerebrospinal fluid (Ermantraut, paragraph 0093-0095 and Chou, pgs. 6-10).

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


15.	Claim 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-15, 17, 19-30, 32-36,38, 45-50, 53, 55-60, 62, 64-65 and 67-82 of copending Application No. 16/483,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 1, claims 1 and 5 of ‘833 copending application is drawn to a method for performing a homogeneous nucleic acid detection assay comprising: (a) obtaining a device for a nucleic acid hybridization assay comprising (i) a first plate and a second plate that are movable relative to each other into different configurations, including an open configuration and a closed configuration, (ii) first plate and the second plate each comprises a sample contact area for contacting a sample that contains or is suspected of containing a target analyte comprising one or more target nucleic acids; (iii) the sample contact area of the first plate comprises a binding site comprising target-specific nucleic acid probes that are immobilized and that specifically binds to a part of the target nucleic acid; (iv) one of the sample contact area comprises a reagent storage site comprising target-specific nucleic acid detection agents that bind to another part of the target nucleic acid, (v) one or both of the plates comprise the spacers that are fixed with a respective sample contact area, wherein the spacers have a pillar shape, a predetermined substantially uniform height and a predetermined inter-spacer distance, wherein at least one of the spacers is inside the sample contact area: (vi) one or both of the plates is flexible, and the thickness of the flexible plate times the Young's modulus of the flexible plate is in the range 60 to 750 GPa-μm: wherein the sample contact area 4/(hE), is equal to or less than 5x106 um3/GPa: and (viii) the plates are coupled by a hinge that is configured to transition the plates between an open configuration and a closed configuration: (b) depositing the sample on one or both of the plates when the plates are in the open configuration; (c) closing the plates to the closed configuration, wherein the labeled detection agent, upon contacting the sample, dissolved in the sample in the closed configuration dissolves into the sample and diffuse in the sample; (d) after (c), while the plates remain in the closed configuration and without any washing step, detecting the label of the labeled detection agent by reading the sample contact area of the first plate with a reading device to produce an image of signals; wherein: (i) the thickness of the sample in the closed configuration, and (ii) the concentration of the target-specific nucleic acid detection agent dissolved in the sample in the closed configuration are configured such that target-specific nucleic acid detection agents that are indirectly bound to the target-specific nucleic acid probes via a target nucleic acid are visible without washing away any biological materials and the labeled detection agent; wherein the open configuration is the configuration in which the average spacing between the inner surfaces of the two plates is at least 200 um; and wherein the closed configuration which is configured after the sample deposition in the open configuration: and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness, wherein the 
	Claims 1 and 5 of ‘833 copending application comprise additional components than of instant claim 1 but still meet the limitations of instant claim 1 in view of instant claim 1 recited with open claim language “comprising” can include additional components. 
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claims 1 and 5 of ‘833 copending application drawn to the components of instant claim 1, thereby meeting the limitations of instant claim 1.
	Thus the artisan would recognize that claims 1 and 5 of ‘833 copending application though drawn to a method but comprise the components of the device of instant claim 1 and therefore the subject matter of instant claim 1 is not patentably distinct.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Claims 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-134 of U.S. Patent No. 10,324,009. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a device comprising two plates moveable relative to each other to provide open and closed configurations after sample application (e.g. ‘009, claims 1-13), one of the plates comprises an amplification surface and target- binding probe ‘009, (claims 116-118). 
	The artisan would recognize that the subject matter of instant claim 1 is not patentably distinct.
	With regard to instant dependent claims 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85, claims of ‘009 patent are drawn to components of said dependent claims and therefore the subject matter is not patentably distinct.
17.	Claim 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-165 of copending Application No. 16/621,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

	With regard to instant dependent claims 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85, claims of ‘185 copending application are drawn to components of said dependent claims and therefore the subject matter is not patentably distinct.

Conclusion
18.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634